                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                             CASE NO. 7-20-CV-133


 Jasma McNeil, Administratrix of the         )
 Estate of Brenda Johnson,                   )
                                             )
                    Plaintiff,               )
                                             )
 v.                                          )              ORDER ON
                                             )          MOTION TO COMPEL
 James A. Glasco, Glasco Trucking,           )
 LLC, and K.L. Breeden & Sons, LLC,          )
                                             )
                    Defendants.              )




       THIS CAUSE is before the Court upon Defendants’ Motion to Compel the North

Carolina State Highway Patrol to produce its complete and unredacted investigative file

regarding the incident that is the subject of the above-captioned matter. It appears that

Plaintiff’s counsel agrees to the requested relief and that there is good cause for the Court

to grant Defendant’s Motion pursuant to N.C. Gen. Stat. §132-1.4(a).

       NOW, THEREFORE, it is hereby ordered that the North Carolina State Highway

Patrol shall produce its complete and unredacted investigative file, including photographs,

to William C. Robinson and his firm, Robinson Elliott & Smith, within seven (7) days of

the date of this Order.

       IT IS SO24,
Dated: February ORDERED,
                   2021  this ____ day of February 2021.

                                                     Signed:
                                             ______________________________________
                                             Robert T. Numbers, II
                                                     ____________________________
                                             United States Magistrate Judge
                                                     United States District Court Judge


                                             1


       Case 7:20-cv-00133-BO Document 21 Filed 02/24/21 Page 1 of 1
